Filed 11/25/20 P. v. Rodriguez CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


 THE PEOPLE,                                                      B298424

          Plaintiff and Respondent,                               (Los Angeles County
                                                                  Super. Ct. No. BA188897)
          v.

 MARTIN RODRIGUEZ,

          Defendant and Appellant.



      APPEAL from an order of the Superior Court of Los
Angeles County, Robert J. Perry, Judge. Reversed and
remanded.
      Marilee Marshall, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Charles S. Lee and Viet H. Nguyen,
Deputy Attorneys General, for Plaintiff and Respondent.
       Defendant and appellant Martin Rodriguez (defendant)
appeals from an order denying his petition for resentencing
pursuant to Penal Code section 1170.95.1 The Attorney General
concedes a remand for further section 1170.95 proceedings is
required, and that is what we shall order.
       A jury convicted defendant of one count of first degree
murder (§ 187, subd. (a)) based on evidence the murder victim
was fatally shot while in defendant’s car to obtain marijuana.
The jury was unable to reach a verdict on: a charged count of
second degree robbery (§ 211), an allegation that defendant
committed the murder while engaged in a robbery (§ 190, subd.
(a)(3), (17)), and gun use enhancements (§§ 1203.6, subd. (a)(1),
12022.5, subd. (a)(1), 12022.53, subds. (b)-(d)). The trial court
sentenced defendant to 25 years to life in prison.
       On direct appeal, defendant argued the jury instructions
(which included theories of liability for first degree murder,
felony murder, aiding and abetting, and the natural and probable
consequences doctrine) permitted a lack of unanimity. We
affirmed defendant’s conviction, holding the jury only had to
agree that defendant committed first degree murder, which it
unanimously did.
       In January 2019, defendant filed a section 1170.95 petition
seeking to vacate his murder conviction because, he contended,
he was not the actual killer, he did not harbor an intent to kill,
and he was not a major participant in the crimes of conviction
who acted with reckless indifference to human life. The trial
court appointed counsel for defendant, and the People filed an


1
     Undesignated statutory references that follow are to the
Penal Code.




                                2
opposition to defendant’s petition. The opposition argued the
legislation adding section 1170.95 to the Penal Code (Senate Bill
No. 1437) was unconstitutional and asked for leave to submit
supplemental briefing if the court were to reach the merits of
defendant’s eligibility for relief. At a hearing on defendant’s
section 1170.95 petition, defendant’s attorney asked the court to
schedule a further hearing and stated the parties intended to
submit a request for the preparation of trial transcripts.
       Five days later, however, the trial court denied defendant’s
petition. The court found defendant was “properly convicted of
murder” and ineligible for sentencing relief under section
1170.95. Specifically, the court reasoned defendant attempted to
hide evidence of the murder and rejected his claim that another
person was the actual killer because it “rested solely on his self-
serving trial testimony which the jury rejected.” In the
alternative, the trial court also found Senate Bill No. 1437
unconstitutional.

                          II. DISCUSSION
      Defendant argues the trial court erred in finding section
1170.95 unconstitutional and in failing to follow section 1170.95’s
procedural requirements. The Attorney General agrees,
conceding (a) the trial court was wrong to find Senate Bill No.
1437 unconstitutional and (b) the trial court’s summary denial of
defendant’s petition does not comport with the procedure
specified by section 1170.95. We agree with the parties and
reverse.
      The trial court denied defendant’s petition after the
prosecution filed its opposition but before defendant’s attorney




                                 3
had an opportunity to file a reply.2 That is reversible error.
(§ 1170.95, subd. (c) [“The court shall review the petition and
determine if the petitioner has made a prima facie showing that
the petitioner falls within the provisions of this section. If the
petitioner has requested counsel, the court shall appoint counsel
to represent the petitioner. The prosecutor shall file and serve a
response within 60 days of service of the petition and the
petitioner may file and serve a reply within 30 days after the
prosecutor response is served”]; People v. Verdugo (2020) 44
Cal. App. 5th 320, 330, review granted Mar. 18, 2020, S260493
[“Because the court is only evaluating whether there is a prima
facie showing the petitioner falls within the provisions of the
statute, however, if the petitioner’s ineligibility for resentencing
under section 1170.95 is not established as a matter of law by the
record of conviction, the court must direct the prosecutor to file a
response to the petition, permit the petitioner (through appointed
counsel if requested) to file a reply and then determine, with the
benefit of the parties’ briefing and analysis, whether the
petitioner has made a prima facie showing he or she is entitled to
relief”].)
       The trial court’s alternative holding is also erroneous;
Senate Bill No. 1437 is constitutional. (See, e.g., People v. Bucio
(2020) 48 Cal. App. 5th 300; People v. Solis (2020) 46 Cal. App. 5th
762, 769 [“Senate Bill No. 1437 addresses the elements of the
crime of murder and is directed to the mental state and conduct


2
      In articulating its reasons for the denial, the court also
made a premature credibility finding adverse to the facts
asserted in defendant’s petition and not based on any prior
admission by defendant or finding by a factfinder.




                                  4
of those accused of murder. [Citation.] It does not authorize
anything [two voter-approved] initiatives prohibited, nor prohibit
anything they authorized”]; People v. Cruz (2020) 46 Cal. App. 5th
740; People v. Superior Court (Gooden) (2020) 42 Cal. App. 5th
270; People v. Lamoureux (2019) 42 Cal. App. 5th 241, 246 [“[W]e
conclude the resentencing provision of Senate Bill 1437 does not
contravene separation of powers principles or violate the rights of
crime victims”].

                          DISPOSITION
      The order denying defendant’s section 1170.95 petition is
reversed and the matter is remanded with directions to permit
appointed counsel for defendant to file a reply to the prosecution’s
opposition (including any supplemental filing the court may
permit) and to thereafter proceed consistent with section 1170.95,
subdivisions (c) through (e).


    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                        BAKER, Acting P. J.

We concur:



             MOOR, J.                                  KIM, J.




                                 5